In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13-1186

IN RE:
  JAMES G. HERMAN,
                                                     Debtor-Appellee.


APPEAL OF: JOHN P. MILLER


         Appeal from the United States District Court for the
           Northern District of Illinois, Western Division.
          No. 3:12-cv-50251 — Philip G. Reinhard, Judge.


 ARGUED SEPTEMBER 20, 2013 — DECIDED NOVEMBER 26, 2013


   Before WOOD, Chief Judge, and BAUER and FLAUM, Circuit
Judges.
    BAUER, Circuit Judge. Debtor-Appellee James G. Herman
filed for bankruptcy in a Chapter 7 proceeding on June 4, 2010.
On Herman’s bankruptcy petition, Appellant John P. Miller
was listed as a creditor, but with the address “c/o Thomas
Stilp, Attorney” at Stilp’s office address. The notice of bank-
ruptcy was delivered to Stilp’s office in June 2010, but Stilp did
not receive the notice or advise Miller about the bankruptcy
until August 31, 2010. Miller took no immediate action. The
2                                                     No. 13-1186

bankruptcy court entered a discharge order on September 27,
2010, and closed Herman’s bankruptcy case several weeks
later. Miller filed a motion to reopen the bankruptcy case on
September 26, 2011, claiming that he was never given proper
notice of the proceeding. The bankruptcy court denied Miller’s
motion. On appeal, the district court affirmed the order of the
bankruptcy court finding that Miller had been properly served
when the notice was delivered to attorney Stilp. We affirm.
                      I. BACKGROUND
    The parties in this case have a long history of litigation
preceding Herman’s bankruptcy petition. Beginning in 2005,
attorney Thomas Stilp (“Stilp”) represented John P. Miller
(“Miller”) in a number of proceedings filed in state and federal
court concerning a dispute over the construction of Miller’s
house by contractor James G. Herman (“Herman”). The causes
of action included statutory fraud and breaches of warranty
about the quality, condition, and construction of Miller’s home,
involving issues with the installation of Pella windows.
   On May 10, 2010, the U.S. District Court for the Northern
District of Illinois dismissed Miller’s case; the court declined to
exercise supplemental jurisdiction over the matter, but stated
that Miller was free to refile the case in a state law forum if he
chose. Stilp promptly apprised Miller of the district court
decision and recommended that Miller terminate the action
based on the state law at the time. Miller told Stilp that he
would need time to consider whether to refile the case.
   On June 4, 2010, Herman and his co-debtor spouse Rita M.
Herman filed a Chapter 7 bankruptcy petition in the Northern
District of Illinois. The first meeting of creditors was scheduled
No. 13-1186                                                     3

for July 26, 2010. The final deadline for creditors to file objec-
tions to discharge of a debt or complaints to determine the
dischargeability of a debt was set for September 24, 2010.
Herman’s bankruptcy attorney, Richard Jones (“Jones”), pre-
pared the schedules listing the addresses of all creditors. Miller
was listed as a creditor on the bankruptcy schedules and
creditor matrix, but his address was listed as “c/o Thomas
Stilp, Attorney” at Stilp’s office address. Notice of the bank-
ruptcy was delivered to Stilp’s office in June 2010 but was
routed to another attorney in the firm. Neither Stilp nor Miller
was sent, or informed of, the notice that was delivered to
Stilp’s office.
    In August 2010, Miller informed Stilp that he wanted to
refile his complaint against Herman. Stilp’s firm began
researching the matter and discovered that Herman had filed
for bankruptcy protection. On August 31, 2010, Stilp sent an
email to Miller notifying him of Herman’s bankruptcy petition
and advising him that the firm would be unable to file suit
against Herman due to the bankruptcy protection. Miller took
no immediate action regarding Herman’s bankruptcy petition.
    Less than a month later, the bankruptcy court entered a
discharge order dated September 27, 2010. Meanwhile, Stilp
continued to prepare a separate action for Miller to be filed in
the Circuit Court of Cook County against Pella Corporation
regarding the same windows installed in Miller’s home.
    On September 26, 2011, nearly thirteen months after he
learned of Herman’s bankruptcy petition, Miller filed a motion
to reopen the case pursuant to 11 U.S.C. § 727(a)(4)(A) (dealing
with an objection to discharge if such discharge was obtained
4                                                    No. 13-1186

through a fraudulent oath or account) and 11 U.S.C. § 523(a)
(concerning complaints to determine the dischargeability of
debt). Miller sought to reopen the bankruptcy and have his
former claims against Herman declared nondischargeable.
Several hearings were held, including a full evidentiary
hearing involving the oral testimony of Stilp, Herman, and
Miller. The bankruptcy court made the factual finding that the
notice provided to Stilp was imputed to Miller and denied
Miller’s motion to reopen on March 14, 2012. On appeal, the
U.S. District Court for the Northern District of Illinois affirmed
the bankruptcy court’s decision. Miller timely appealed to this
Court.
   Miller argues that notice of Herman’s bankruptcy was
improper, untimely, and should have been sent directly to
Miller’s home. Miller contends that because he did not receive
proper notice, he is entitled to reopen the bankruptcy case and
pursue revocation of the discharge of the debt and a
nondischargeability complaint.
                       II. DISCUSSION
    The Seventh Circuit reviews a district court’s decision to
affirm the decision of the bankruptcy court de novo, but the
denial of a motion to reopen a closed bankruptcy case is
reviewed for abuse of discretion. Redmon v. Fifth Third Bank,
624 F.3d 793, 798 (7th Cir. 2010); In re Ingersoll, Inc., 562 F.3d
856, 863 (7th Cir. 2009). When examining a bankruptcy court’s
findings of fact, this Court applies the same “clear error”
standard as the district court. In re Smith, 582 F.3d 767, 777
(7th Cir. 2009). “A finding is clearly erroneous when although
there is evidence to support it, the reviewing court on the
No. 13-1186                                                      5

entire evidence is left with the definite and firm conviction that
a mistake has been committed.” United States v. U.S. Gypsum
Co., 333 U.S. 364, 395 (1948) (internal quotations omitted). The
decision to reopen a bankruptcy case is within the broad
discretion given to the bankruptcy court and an order denying
a motion to reopen is entitled to deference. In re Bianucci, 4 F.3d
526, 528 (7th Cir. 1993); Ingersoll, 562 F.3d at 863.
   Miller’s appeal relies on 11 U.S.C. §§ 727(a)(4)(A) and (d)(1)
as well as various subsections of § 523(a). Miller first alleges
that revocation of discharge is proper under § 727(a) because
Herman made a “false oath or account” by failing to schedule
Miller as a creditor. The bankruptcy court properly rejected the
argument as “clearly false” because the details in the record
show that Miller was in fact listed as a creditor in Schedule F
of Herman’s bankruptcy petition. Additionally, while Miller
viewed § 727(a) as grounds for a revocation of discharge, it
actually establishes grounds to object to a discharge. The
deadline to file objections to the discharge of debt in Herman’s
bankruptcy case was scheduled for September 24, 2010. Miller
did not file his objection until over one year later on
September 26, 2011. Therefore, the court properly found that
Miller’s motion under § 727(a)(4)(A) was untimely.
    Alternatively, Miller points to § 727(d)(1) as a basis for
revocation of the discharge order. Section 727(d)(1) allows a
court to grant discharge unless it was “obtained through the
fraud of the debtor.” 11 U.S.C. § 727(d)(1). The creditor may
request a revocation under subsection (d)(1) “within one year
after such discharge is granted.” 11 U.S.C. § 727(e)(1). While
Miller’s claim was made just under one year from the dis-
charge, Miller nonetheless failed to establish that Herman
6                                                  No. 13-1186

obtained the discharge of the debt through fraud. This Court
has held that § 727(d)(1) relief is “appropriate when the debtor
procured his discharge through fraud, and the party request-
ing revocation did not learn of the fraud until after the dis-
charge was granted.” Smith, 582 F.3d at 775 (emphasis added).
The fraudulent behavior Miller alleges surrounds the construc-
tion of his home; that occurred years before Herman filed for
bankruptcy and is not connected to the discharge itself. Since
the alleged fraud occurred years before Herman’s bankruptcy
and does not concern the discharge of debt, Miller’s claim
under 11 U.S.C. § 727(d)(1) also fails.
     The remaining issue, which is the primary subject of this
appeal, concerns notice. In his appeal, Miller argues that
Herman’s failure to provide notice to Miller at his home
address prevented him from “timely presenting a claim and
meaningfully participating in the bankruptcy proceeding.”
Miller contends that he did not take action prior to the dis-
charge order because he did not have proper notice and was
therefore “not aware of what action was available to take or
what steps he should follow to preserver [sic] his rights.” The
subsections of 11 U.S.C. § 523(a) provide for the exemption of
a discharge if a creditor did not have notice or actual knowl-
edge of the bankruptcy in time to file a nondischargeability
complaint. Specifically, § 523(a)(3)(B) of the Bankruptcy Code
provides that a debt will be exempt from discharge if a creditor
is “neither listed nor scheduled … in time to permit … timely
request for dischargeability … unless such creditor had notice
or actual knowledge of the case at the time for such timely
filing and request.” Notice requires that a debtor use “reason-
able diligence” under the circumstances to inform a creditor of
No. 13-1186                                                       7

the bankruptcy petition, but “a bankrupt is not required to
exhaust every possible avenue of information in ascertaining
a creditor’s address.” In re Faden, 96 F.3d 792, 796 (5th Cir.
1996).
    Miller’s argument is contrary to the undisputed facts of
this case. Miller received actual notice of Herman’s bankruptcy
on August 31, 2010. He had twenty-four days to file any
motions or objections concerning dischargeability before the
September 24, 2010 deadline. Although this Court’s precedent
indicates that less than one month of actual notice may not be
sufficient notice, no bright-line rule has been established.
Smith, 582 F.3d at 780 (“the minimal notice … did not give the
plaintiffs a reasonable opportunity to take appropriate action
before the deadline for objecting to dischargeability passed”).
In Smith, two creditors were entirely omitted from the bank-
ruptcy schedules and neither was sent notice of the bankruptcy
petition. That is not the case here; the evidence clearly estab-
lishes that Miller was listed as a creditor on the bankruptcy
schedules and creditor matrix. Therefore, the focus of our
analysis is whether service of notice to Stilp, Miller’s attorney,
constituted proper and timely notice that would be imputed to
Miller.
    When an attorney is representing a creditor in order to
collect a debt outside of the bankruptcy, notice of the bank-
ruptcy petition sent to that attorney by the debtor can be
imputed to the creditor. See, i.e., In re Schicke, 290 B.R. 792, 803
(10th Cir. B.A.P. 2003); In re Linzer, 264 B.R. 243, 248 (Bankr.
E.D.N.Y. 2001). For example, in Linzer, notice was imputed to
a creditor whose attorney was actively engaged in the credi-
tor’s claim against the debtor that was ongoing at the time of
8                                                     No. 13-1186

debtor’s filing. 264 B.R. 243. It is undisputed that Stilp’s office
received official bankruptcy notice shortly after Herman filed
his bankruptcy petition. To determine whether the notice
delivered to Stilp’s office was proper and can be imputed
to Miller, there must be a sufficient “nexus between the credi-
tor’s retention of an attorney and the creditor’s claim against
the debtor.” In re Najjar, No. 06-10895, 2007 WL 1395399 at *4
(Bankr. S.D.N.Y. May 11, 2007) (citing In re San Miguel
Sandoval, 327 B.R. 600, 602 (E.D. Mich. 1980) (emphasis in
original).
    Guidance for determining a sufficient nexus between a
creditor and his attorney can be found in the detailed analysis
by the Tenth Circuit Bankruptcy Appellate Panel in Schicke. In
Schicke, a creditor sought to reopen a closed Chapter 7 bank-
ruptcy case so that he could file a nondischargeability com-
plaint against the debtor. 290 B.R. at 792. The court found that
the “debtor may schedule a creditor in care of its attorney
… provided that the attorney is the creditor’s agent in matters
related to the Chapter 7 case.” Id. at 801. The court then looked
at the totality of the circumstances and the relationship
between the creditor and the attorney to decide whether
agency existed between them. Id. at 804. Although the attorney
was not specifically acquired by the creditor for the bankruptcy
case, the court noted that the attorney represented the creditor
in an action against the debtor in a prior proceeding related to
the bankruptcy and there was no indication that the agency
relationship had terminated. Id. Moreover, the court empha-
sized that proper notice does not need to be the “best” possible
notice, but rather notice that is “appropriate” and “reasonably
calculated to apprise creditors of the case.” Id. at 803 (internal
No. 13-1186                                                     9

quotations omitted). The court ultimately held that service to
the creditor’s attorney was timely and it was reasonable for the
debtor to assume notice to the attorney would properly apprise
the debtor of the case. Id. at 806.
    Here, the record demonstrates a sufficient nexus between
Stilp and Miller at the time Herman’s bankruptcy petition was
filed. Numerous hearings were held before the bankruptcy
court to provide evidence of the relationship between Stilp and
Miller including briefs, oral testimony, and adversary com-
plaints. Stilp testified that he began representing Miller in 2005
regarding a dispute with Herman concerning the construction
of Miller’s home. After years of litigation in state and federal
courts, the district court dismissed Miller’s case against
Herman in May 2010 for lack of jurisdiction, noting that Miller
was free to refile the case in the proper state forum. Stilp
testified that he then wrote a letter to Miller informing him of
the district court decision. Although Stilp recommended that
Miller drop the case, Stilp’s testimony reveals that Miller did
not agree to terminate the case and that “he [Miller] was going
to think about it and what he wanted to do.” Although there
was no direct communication between Stilp and Miller in June
and July, Stilp’s firm “may have sent some bills to Mr. Miller.”
Then in August 2010, Miller contacted Stilp to inform him that
he in fact wanted to refile the case against Herman. After
learning that the claim against Herman could no longer be
pursued due to bankruptcy protection, Stilp proceeded with an
action against Pella Corporation on Miller’s behalf. The Pella
windows were the same windows at the heart of Miller’s
action against Herman: the same action he wishes to pursue if
the bankruptcy case was reopened. The bankruptcy judge
10                                                   No. 13-1186

considered all of this evidence in determining that a sufficient
nexus existed between Miller and Stilp so that the notice sent
to Stilp could be imputed to Miller.
    It is clear from Stilp’s testimony that he had neither
terminated his representation of Miller in May 2010 nor did he
indicate that he would be closing the case or refusing future
representation of Miller. Instead, Miller stated he needed time
to consider whether to refile; an action he ultimately said he
wished to pursue. Mere weeks elapsed between the time
Miller’s federal case against Herman was dismissed and the
time Herman filed a bankruptcy petition. Although Stilp was
not specifically representing Miller in the bankruptcy case, he
was representing Miller in the ongoing claim against Herman
related to the bankruptcy and the new action against Pella
Corporation regarding the same windows. Under these
circumstances, it was reasonable for Herman to believe Stilp
was still representing Miller at the time he filed for bankruptcy.
These facts led the bankruptcy court to properly hold that
Herman “established that Mr. Stilp continued to represent
Mr. Miller at the time the notice was sent.” The bankruptcy
court’s finding is in accordance with the presented facts and
oral testimony and “shall not be set aside unless clearly
erroneous, and due regard shall be given to the opportunity of
the bankruptcy court to judge the credibility of witnesses.”
Fed. Bankr. P. 8013.
    We conclude that timely notice was properly delivered to
Stilp and that a sufficient nexus existed between Stilp and
Miller at the time the bankruptcy petition was filed. There was
a sufficient nexus between Miller and his attorney for the
notice to Stilp to be imputed to Miller as constructive notice. As
No. 13-1186                                                  11

the lower court opined, while the circumstances of this case are
unfortunate, no sufficient grounds to reopen the case have
been presented. Hence, the bankruptcy court did not abuse its
discretion in denying Miller’s motion to reopen.
                     III. CONCLUSION
   For the reasons stated above, the decision of the district
court is AFFIRMED.